1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     DAVID ANTHONY
3    Assistant Federal Public Defender
     Nevada Bar No. 7978
4    david_anthony@fd.org
     STACY M. NEWMAN
5    Assistant Federal Public Defender
     Nevada Bar No. 14245
6    stacy_newman@fd.org
     411 E. Bonneville, Ste. 250
7    Las Vegas, Nevada 89101
     (702) 388-6577
8    (702) 388-5819 (fax)

9    Attorneys for Petitioner

10
                            UNITED STATES DISTRICT COURT
11
                                 DISTRICT OF NEVADA
12

13   KEVIN JAMES LISLE,
                                           Case No. 2:03-cv-01006-MMD-DJA
14                Petitioner,
                                           STIPULATION AND PROPOSED
15         v.                              ORDER

16   WILLIAM GITTERE, Warden, Ely State
     Prison, AARON FORD, Nevada Attorney   (DEATH PENALTY CASE)
17   General,

18                Respondents.

19

20

21

22

23
1          On March 4, 2020, this Court ordered that:

2                 [T]he parties are to either file Dr. Piasecki’s report and
                  supporting documents as described in paragraphs 14 and
                  15 of the July 5, 2019 stipulation and order (ECF No.
3                 363), or file a joint statement or stipulation explaining the
                  delay and proposing a new schedule.
4
     ECF No. 385 at 2.
5
           Since this Court issued its order, the parties have not had an opportunity to
6
     speak with Dr. Piasecki about the status of her report. Thus, the parties enter this
7
     stipulation, and request ten additional days to comply with the Court’s order.
8
           IT IS HEREBY STIPULATED AND AGREED that:
9
        1. On Wednesday, March 4, 2020, this Court ordered the parties to file a joint
10
     stipulation or Dr. Piasecki’s report. See ECF No. 385. That same day, the parties
11
     attempted to schedule a time to discuss this Court’s order and coordinate a
12
     response.
13
        2. Owing to schedules, this phone call did not occur until Friday morning on
14
     March 6, 2020. The parties agreed to e-mail Dr. Piasecki to ask if she could offer an
15
     estimate for how long until her report could be filed.
16
        3. Shortly after the phone call, still on Friday morning, the parties e-mailed the
17
     inquiry to Dr. Piasecki.
18
        4. On Monday afternoon, March 9, 2020 the parties had still not heard back
19
     from Dr. Piasecki, and they exchanged e-mails about coordinating an attempt to call
20
     Dr. Piasecki. The parties then jointly called Dr. Piasecki and left a voicemail
21
     requesting that she respond to the previously sent e-mail. The parties agreed they
22

23

                                                 2
1    would initiate a phone conference the following morning, today, at 9:30 am to again

2    try to reach Dr. Piasecki.

3       5. Shortly before the call, Dr. Piasecki, sent an e-mail to the parties: “Thanks

4    for the call regarding report date. I’m traveling and in court today and will respond

5    ASAP.” The parties sent a follow-up e-mail asking for an estimate on when the

6    report would be completed.

7       6. As of the time of the filing of this stipulation, the parties have still not heard

8    back from Dr. Piasecki.

9       7. The parties request an additional ten days to comply with this Court’s March

10   3, 2020 order. Upon receiving word from Dr. Piasecki, the parties anticipate

11   complying with the Court’s March 3, 2020 order with all due haste; the ten days

12   requested here is in an abundance of caution because the parties cannot be sure

13   when they will hear back from Dr. Piasecki.

14      8. In all other respects, the parties will continue to comply with the July 5, 2019

15   stipulation.

16         DATED this 10th day of March, 2020

17   RENE L. VALLADARES                               AARON FORD
     Federal Public Defender                          Nevada Attorney General
18
     /s/ David Anthony                                /s/ Michael Bongard
19   DAVID ANTHONY                                    MICHAEL BONGARD
     Assistant Federal Public Defender                Deputy Attorney General
20

21

22

23

                                                  3
1                                          ORDER

2          Based on the stipulation and for good cause shown, it is hereby ordered that

3    the Court adopts the parties’ proposed stipulation dated March 10, 2020.

4          It is therefore ordered that, no later than March 20, 2020, the parties are to

5    either file Dr. Piasecki’s report and supporting documents as described in

6    paragraphs 14 and 15 of the July 5, 2019 stipulation and order (ECF No. 363), or

7    file a joint statement or stipulation explaining the delay and proposing a new

8    schedule.

9          Dated this _______
                       16th   day of _____________
                                       March

10

11
                                                    MIRANDA M. DU
12                                                  Chief United States District Judge

13

14

15

16

17

18

19

20

21

22

23

                                                4
